DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
This action is for a reduced flavor cocoa product of a non-fat cocoa.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Evaluations of level of ordinary skill in the art requires consideration of factors such as various prior art approaches employed, types of problems encountered in the art, rapidity with which innovations are made, sophistication of technology involved, educational background of those actively working in the field, commercial success, failure of others, and the inventor's educational level.
The "person having ordinary skill" in this art has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this case reasonably reflect this level of skill.

	Claims 9, 14-15, and 18-20 are rejected under 35 U.S.C. 102(b) as being anticipated by US 5,464,649 to St. John.
	Re Claims 9 and 14-15,  St. John teaches a food product (as shown in Figs. 1-5 and associated text, 5:45-68+ chocolate confectioneries) comprising a pre-determined amount of added sugar (in Fig. 1+, 3:45-50 crystalline sucrose, sugar) of the food product, a bulk filler comprising a reduced-flavor cocoa product (in Fig. 1+, 6:40-50, 12:20-30 bulking agent polydextrose comprising in Fig. 4, 9:50-60 a reduced-flavor cocoa powder cocoa powder per claims 9, 14, and 15) and fat (in Fig. 1+, per claim 14). Regarding claimed method steps of claim 9 to active substitution steps these are product by process claimed limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.   
	Re claim 18, St. John teaches cocoa butter. See 3:10-16.
Re claim 19, St. John teaches the confectionery composition formulation further
comprises a milk powder. See 3:10-20, 10:15-20.
	Re claim 20, St. John teaches the confectionery composition is a reduced-sugar 
milk chocolate composition.  See 14:50-68 (the composition results in low calories).
	The reference is anticipatory.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,464,649 to St. John in view of US 20090263556 A1 to Blondeel et al.

Re claim 16, St. John teaches the cocoa but does not teach the reduced-flavor cocoa product as claimed as it pertains to the cocoa ingredients and percentages. However, Blondeel, analogous art, teaches a similar cocoa food product ingredients that are both naturally found in cocoa composition comprising less than 0.5% theobromine (Table 1, theobromine 0.26% is within overlapping ranges as claimed) and less than 0.1% caffeine by weight (Table 1, % caffeine 0.085% is within overlapping ranges as claimed).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,464,649 to St. John in view of US 20040121045 A1 to Engelson et al.

Re claim 17, St. John teaches bulk filler and sugar but not wherein the bulk filler is at least 20%, by weight, of a total weight of the bulk filler and the sugar.  
Engelson analogous art, teaches a similar food product composition comprising in [11, 57-61, 37, Table 2]: The bulking agent includes a saccharide component, a simple sugar including a mixture, which includes dextrose or polydextrose.  The dextrose influences the hardness characteristics achievable by the food composition on heating (e.g., via baking as part of a food product). To achieve food blend components that can be converted by heating into a material with a nut-like hardness and texture, include about 2 to 9 wt. % dextrose (based on the total weight of the composition) in the food component or in at least about 50 wt. % bulking agent, or 3 to 12 wt. % dextrose (based on the total weight of the bulking agent) which falls within Applicant’s claimed range. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added the bulk filler within the claimed range as taught by Engelson above. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  

This action is for a reduced flavor cocoa comprised of a deflavored cocoa product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 9, 14, and 18-21 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,464,649 to St. John in view of EP 1121020 B1 to Belben et al.
	
	Re Claims 9 and 14, St. John teaches a food product (as shown in Figs. 1-5 and associated text, 5:45-68+ chocolate confectioneries) comprising a pre-determined amount of added sugar (in Fig. 1+, 3:45-50 crystalline sucrose, sugar) of the food product, a bulk filler comprising a reduced-flavor cocoa product (in Fig. 1+, 6:40-50, 12:20-30 bulking agent polydextrose comprising in Fig. 4, 9:50-60, 11:50-60 a reduced-flavor cocoa powder or a de-flavored cocoa powder per claims 9, and 14,) and fat (in Fig. 1+, per claim 14). Regarding claimed method steps of claim 9 to active substitution steps these are product by process claimed limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.   
	Re claim 18, St. John teaches cocoa butter. See 3:10-16.
Re claim 19, St. John teaches the confectionery composition formulation further
comprises a milk powder. See 3:10-20, 10:15-20.
	Re claim 20, St. John teaches the confectionery composition is a reduced-sugar milk chocolate composition.  See 14:50-68 (the composition results in low calories).
Further Re claims 9, and 14, and 21, St. John teaches cocoa powder of non-fat cocoa solids but not the claimed de-flavored type.
Belben teaches flavor-reduced or low-flavored cocoa powder that is a substitute for cocoa butter and is easy to process being that it is immediately worked into chocolate.  See [13-19], and [53].
Given that St. John was concerned with fat reduction and alternative cocoa products for chocolate, it would have been obvious at the time of the effective filing date to have modified the cocoa powder or butter of St. John for the reasons set forth by Belben namely for the reduced flavor cocoa powder to serve as a substitute, overall contributing to a reduction of fat. 

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,464,649 to St. John in view of EP 1121020 B1 to Belben et al. and further in view of US 20090263556 A1 to Blondeel et al.

Re claim 16, St. John teaches the cocoa but does not teach the reduced-flavor cocoa product of a reduced-flavor cocoa powder nor re claim 16 as claimed as it pertains to the cocoa ingredients and percentages. 
However, Blondeel, analogous art, teaches a similar cocoa food product ingredients that are both naturally found in cocoa composition comprising less than 0.5% theobromine ([18-19], Table 1, theobromine 0.26% is within overlapping ranges as claimed) and less than 0.1% caffeine by weight (Table 1, % caffeine 0.085% is within overlapping ranges as claimed).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,464,649 to St. John in view of EP 1121020 B1 to Belben et al. and further in view of US 20040121045 A1 to Engelson et al.

Re claim 17, St. John teaches bulk filler and sugar but not wherein the bulk filler is at least 20%, by weight, of a total weight of the bulk filler and the sugar.  
Engelson analogous art, teaches a similar food product composition comprising in [11, 57-61, 37, Table 2]: The bulking agent includes a saccharide component, a simple sugar including a mixture, which includes dextrose or polydextrose.  The dextrose influences the hardness characteristics achievable by the food composition on heating (e.g., via baking as part of a food product). To achieve food blend components that can be converted by heating into a material with a nut-like hardness and texture, include about 2 to 9 wt. % dextrose (based on the total weight of the composition) in the food component or in at least about 50 wt. % bulking agent, or 3 to 12 wt. % dextrose (based on the total weight of the bulking agent) which falls within Applicant’s claimed range. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added the bulk filler within the claimed range as taught by Engelson above. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Response to Arguments  
Applicant's arguments have been fully considered but they are not persuasive. Now that cancelled claim 15 has been moved into claim 1, it has been rejected two ways as set forth above.  Applicant argues the claims 1 and 14 ingredients are not taught; however has amended the claims to recite a de-flavored cocoa. St. John (same applicant) has essentially all ingredients as set forth prior except for the deflavored cocoa ingredient as now claimed.  In particular, Applicant has argued the method steps of claim 1 is not disclosed.  However, the Examiner expressed prior the product has process limitations and thus the product, having the same ingredients in combination, is taught.  Applicant argues for instance the bulk filler being cocoa is not taught. However, St. John clearly teaches not only a bulk filler and the like but also cocoa powder as claimed and the new reference teaches a de-flavored type and thus functions as the bulk filler. See again 9:50-60 and 11:50-60, St. John and the new reference as set forth above.  In combination, the composition is taught.
Applicant also argues a reduced-sugar confection is not taught; however, the same ingredients are taught and thus in combination is not novel.  
Applicant argues Blondeel doesn’t teach the ingredients; however, it clearly teaches theobromine and caffeine as set forth prior. The amounts are overlapping and not the primary reference. Thus, Blondeel was used to supplement the teachings of St. John.  Further note, Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.  Thus as the ingredients and amounts adjusting those amounts affect the taste as well.  Applicant has not submitted any evidence to criticality of the amounts either.  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787